Oldham J., delivered the opinion of the court. It is contended by the appellant that the summons sued out .against him in this case is null and void, and that, consequently, he was under no legal obligation to appear in obedience to its mandate. The transcript sent into this court is presumed to be a true and perfect copy of the original, and if so, it totally fails to confer any jurisdiction over the person of the appellant. The statute requires all writs issuing out of any court of record to be sealed with the judicial seal of such court. It is apparent, upon inspection, that no seal is affixed to the writ, nor is there any excuse offered by the cleric for the omission. The writ being unsealed is a mere nullity, and as such imposed no legal obligation upon the appellant to appear and defend against the action. This being the state of case, the judgment by default is erroneous and ought to be reversed. It is therefore, ordered and considered, that the judgment herein rendered be and the same is hereby reversed and set aside with costs: and it is further ordered that the case be remanded to the Phillips circuit court to be proceeded in according to law, and not inconsistent with this opinion, and that the appellant be considered as in court.